OPINION
By ROSS, J.
The property of Margaret T. Miller was appropriated by the City of Cincinnati. A strip 30 feet deep along the rear of her property was taken for street purposes, and a strip five feet adjacent to the north of the 30 foot strip was also appropriated to the extent that the same should be necessary for an easement appurtenant to such street.
The evidence at the trial developed that the five foot strip was to be used for the erection of a retaining wall to support the property of the land owner. The use under the easement amounted to an occupation of the five foot strip inconsistent with any normal use of this five foot strip by the owner.
The jury in computing the value of the land completely appropriated and that used for easement purposes adopted the same measure of value for each. We are unable to say that their conclusion was manifestly against the weight of the evidence.
The appellant complains also that after a view of the premises, the jury v^as directed to return later, and that in the interim, such jury was ordered to render a default verdict in another case involving an action for negligent operation of a motor vehicle.
While we do not commend the use of a jury under such circumstances, we are unable to find the intervention of any error, prejudicial to the appellant in the procedure of which complaint is made.
Finding no error in the record, prejudicial to the appellant, the judgment is affirmed.
HAMILTON, PJ. & MATTHEWS, J., concur.